Name: Commission Regulation (EEC) No 1062/89 of 25 April 1989 amending Regulation (EEC) No 622/89 increasing to 27 000 tonnes the quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/8 Official Journal of the European Communities 26. 4. 89 COMMISSION REGULATION (EEC) No 1062/89 of 25 April 1989 amending Regulation (EEC) No 622/89 increasing to 27 000 tonnes the quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation {EEC) No 2418/87 0 ; Whereas Commission Regulation (EEC) No 622/89 (*), opened a standing invitation to tender for the export of 25 000 tonnes of barley held by the Irish intervention agency ; whereas, in a communication of 18 April 1989, Ireland informed the Commission of the intention of its intervention agency to increase by 2 000 tonnes the quan ­ tity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Irish intervention agency, for which a stan ­ ding invitation to tender for export has been opened, should be increased to 27 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quan ­ tities in store ; whereas Annex I to Regulation (EEC) No 622/89 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 622/89 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 27 000 tonnes of barley to be exported to all third countries . 2. The regions in which 27 000 barley are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 622/89 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20 , 25. 1 . 1989, p. 16 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 223, 11 . 8 . 1987, p. 5. O OJ No L 68 , 11 . 3 . 1989, p. 16. 26. 4. 89 Official Journal of the European Communities No L 113/9 ANNEX ANNEX I (tonnes) Place of storage Quantity Leinster 26 250 Munster 750'